United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1841
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Antonio Nathaniel Speed

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                           Submitted: December 17, 2014
                             Filed: December 22, 2014
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BYE, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

       A jury convicted Antonio Speed of one count of being a felon in possession of
a firearm, in violation of 18 U.S.C. § 922(g)(1), and the district court1 sentenced him

      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
to 84 months in prison, within the advisory Guidelines imprisonment range of 77-96
months. Speed appeals his conviction and sentence, and his counsel has filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967). In addition, Speed has filed
a supplemental pro se brief. Addressing in turn each of the arguments raised in the
briefs, we affirm.

       We first conclude that the evidence, viewed in the light most favorable to the
government, and resolving evidentiary conflicts in favor of the government, was
sufficient to support the guilty verdict. See United States v. Spears, 454 F.3d 830,
832 (8th Cir. 2006) (standard of review). The government adduced evidence that
Speed had prior felony convictions, and that a firearm seized during a search of his
residence on July 11, 2013, was manufactured outside Missouri. See United States
v. Brown, 422 F.3d 689, 691-92 (8th Cir. 2005) (felon-in-possession elements). We
also conclude that the 84-month sentence imposed was not unreasonable, see United
States v. Wanna, 744 F.3d 584, 589 (8th Cir.) (standard of review), cert. denied, 135
S. Ct. 125 (2014); and we find no merit to Speed’s challenges to the jurisdiction of
the district court over these criminal proceedings, and to the constitutionality of
section 922(g), see United States v. White Horse, 316 F.3d 769, 772 (8th Cir. 2003)
(subject-matter jurisdiction in every federal criminal prosecution comes from 18
U.S.C. § 3231); United States v. Seay, 620 F.3d 919, 924-25 (8th Cir.2010) (rejecting
Second Amendment challenge); United States v. Hill, 386 F.3d 855, 859 (8th
Cir.2004) (rejecting Commerce Clause challenge). Speed’s remaining arguments
concerning his lack of access to legal materials and the prosecutor’s closing argument
are unpreserved, and are unsupported by a showing of prejudice.

      Finally, we have reviewed the record independently in accordance with Penson
v. Ohio, 488 U.S. 75, 80 (1988), and have found no nonfrivolous issues.

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                       ___________________________

                                         -2-